In a proceeding pursuant to CPLR article 78 to review a determination of respondent Anker, made June 25, 1973, which, after a hearing, discontinued petitioner’s services as a probationary high school teacher, petitioner appeals from a judgment of the Supreme Court, Kings County, dated December 4, 1973, which, inter alia, denied the application and dismissed the proceeding. Judgment reversed, on the law, without costs, and matter remanded to respondent Anker for further proceedings pursuant to the provisions of section 105a of the by-laws of respondent Board of Education of the City of New York (see Matter of Ambrose v Community School Bd. No. 30, 48 AD2d 654). We have examined the other points raised by petitioner on this appeal and find them to be without merit (see Matter of Ambrose v Community School Bd. No. 30, supra; Matter of Spellens v Community School Bd. No. 19, 48 AD2d 658; Matter of Brown v Board of Educ. of City of N. Y., 42 AD2d 702). Gulotta, P. J., Rabin, Martuscello, Latham and Shapiro, JJ., concur.